                                                                                 Case 3:20-cv-04169-WHA Document 8 Filed 11/17/20 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                            IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              ABEL GARCIA,                                            No. C 20-4169 WHA (PR)
                                                                          8
                                                                                             Petitioner,                              ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              WARDEN,
                                                                         11
United States District Court




                                                                                             Respondent.
                                                                                                                     /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                     The clerk opened this case on June 24, 2020, based upon a letter from petitioner, a
                                                                         14
                                                                              California prisoner, complaining about his confinement. The same day, the clerk notified
                                                                         15
                                                                              petitioner that in order to proceed with his case, he must file a petition and either pay the filing
                                                                         16
                                                                              fee or file an application to proceed in forma pauperis (“IFP”) within 28 days. Along with the
                                                                         17
                                                                              notices, the clerk mailed him a form habeas petition and IFP application, instructions for
                                                                         18
                                                                              completing these forms, and stamped return envelopes. The notices cautioned petitioner that he
                                                                         19
                                                                              must return the completed forms within 28 days or the case would be dismissed. No response
                                                                         20
                                                                              has been received. Accordingly, the case is DISMISSED without prejudice.
                                                                         21
                                                                                     The Clerk shall enter judgment and close the file.
                                                                         22
                                                                                     IT IS SO ORDERED.
                                                                         23
                                                                         24
                                                                              Dated: November 17 , 2020.
                                                                         25                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
